   Case: 1:17-cv-09208 Document #: 68 Filed: 06/27/19 Page 1 of 18 PageID #:528




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

Kathleen Ragan,

       Plaintiff/Counter-Defendant,        Case No. 1:17-cv-09208

       v.                                  Judge Marvin E. Aspen

BP Products North America, Inc.            Magistrate Judge Jeffrey T. Gilbert
and BP America, Inc.,

       Defendants/Counter-Plaintiffs.




            DEFENDANTS’/COUNTER-PLAINTIFFS’ MEMORANDUM OF LAW
             IN SUPPORT OF THEIR MOTION FOR SUMMARY JUDGMENT
    Case: 1:17-cv-09208 Document #: 68 Filed: 06/27/19 Page 2 of 18 PageID #:528




                                        Nature Of The Case

       In 2015, BP hired Kathleen Ragan as an Emissions Trader to support BP’s Global

Environmental Products trading book and to trade in the Regional Greenhouse Gas Initiative

market (SOF1 ¶¶ 10, 25). Ragan’s compensation was reflected in an April 27, 2015 signed offer

letter providing that: (a) she was eligible for a $500,000 bonus for 2015, subject to the terms of

BP’s IST Trader and Originator Bonus Plan; (b) part of her bonus for 2015 may be subject to

deferral under BP’s IST Deferred Annual Bonus Plan (collectively, “the Bonus Plans”); and (c)

she would receive a $500,000 grant of restricted share units (“RSUs”), subject to the terms of the

Restricted Share Plan II (“the Share Plan”) (SOF ¶¶ 10-11, 18). Regarding the RSUs, 25% were

scheduled to vest in 2017 and 75% were scheduled to vest in 2018 (SOF ¶¶ 18, 39).

       Ragan began working for BP in June 2015 (SOF ¶ 25). In March 2016, BP awarded her a

$500,000 bonus for 2015 (SOF ¶ 36). Under the terms of BP’s Bonus Plans, the $500,000

consisted of $415,000 in cash and $85,000 in RSUs, with one-third of the $85,000 scheduled to

vest in early 2017, one-third in 2018, and one-third in 2019 (SOF ¶¶ 15-16, 36, 38).

       Ragan experienced systemic conduct and performance problems at BP. She admits she

repeatedly breached her Delegations of Authority and soft limits (limits under which traders are

allowed to trade and which must not be breached) (SOF ¶¶ 28-29, 41, 45-46, 49, 54). One of

these Delegation of Authority breaches was a Category A incident, the most serious kind of

compliance incident at BP (SOF ¶¶ 52, 58). On multiple occasions Ragan failed to timely

approve her profit and loss statements, repeatedly entered trade deal details incorrectly in BP’s

deal entry system, and repeatedly failed to follow BP’s requirement to check CredEx before

trading with a counterparty, which was a Category B incident (the second most serious

1
      BP is filing contemporaneously its Rule 56.1 Statement of Material Facts as to Which There is No
      Genuine Dispute in Support of Their Motion for Summary Judgment, referred to herein as “SOF.”
   Case: 1:17-cv-09208 Document #: 68 Filed: 06/27/19 Page 3 of 18 PageID #:528




compliance violation at BP) (SOF ¶¶ 30, 42-44, 51-53). Consequently, in May 2016 – less than

one year after starting – based on her unacceptable performance, BP removed Ragan from her

trader position, removed her trading Delegations of Authority, and reassigned her to a customer

origination position (SOF ¶ 59).

       As an originator, Ragan failed to meet goals she and her supervisor set (see SOF ¶¶ 71-

72). Then, in August 2016, Ragan committed a serious lapse of judgment. She invested

personally in a company that operated in the same market as BP and that BP was planning to

partly purchase (SOF ¶¶ 63-65). Ragan never told BP that she was going to invest in this

company (SOF ¶ 64). When BP learned of Ragan’s actions, BP investigated because of the

compliance issues it raised (SOF ¶ 69). It found that Ragan exercised extremely poor judgment,

but her actions did not violate BP’s Conflict of Interest policy (SOF ¶ 70). In December 2016,

based on Ragan’s serious lapse of judgment and her history of failing to adhere to BP’s

compliance and other policies, BP informed Ragan her employment was being terminated, and

she was terminated in March 2017, after a three-month garden leave (SOF ¶¶ 73-79). In early

2017, one third of Ragan’s $85,000 deferred bonus vested and was paid (SOF ¶ 79). Under the

express terms of the Bonus Plans and Share Plan, Ragan forfeited her remaining unvested RSUs.

       Ragan claims that: (1) BP breached her contract and violated the Illinois Wage Payment

and Collection Act (“IWPCA”) by failing to pay her $500,000 for her unvested RSUs; and (2)

BP breached her contract and violated the IWPCA by failing to pay her the unvested portion of

her 2015 deferred bonus. BP asserts a counterclaim against Ragan for failing to repay a $200,000

sign-on payment, which she agreed to repay if BP terminated her employment for cause within

24 months of the date her employment commenced.

                   Reasons Why Ragan’s Claims Fail As A Matter of Law

       This is a straightforward case. The express terms of Ragan’s offer letter, the Bonus Plans,

                                                2
     Case: 1:17-cv-09208 Document #: 68 Filed: 06/27/19 Page 4 of 18 PageID #:528




and the Share Plan provide that Ragan is not entitled to the value of her unvested RSUs. Ragan’s

signed offer letter expressly provides that her bonus and RSUs were governed by BP’s Bonus

Plans and Share Plan. Both the offer letter and the applicable Plans provide that employees may

not retain unvested RSUs if they are no longer employed on the vesting date. The applicable

Plans provide carve-outs for employees who are not employed on the vesting date due to

disability, death, or an involuntary termination not due to conduct or performance (SOF ¶¶ 16,

20). The Plans make explicit that terminations for conduct or performance result in the forfeiture

of unvested benefits (SOF ¶¶ 16, 20). Moreover, the applicable documents give BP sole and

absolute discretion in making eligibility determinations (see SOF ¶¶11, 15-16, 20). Here, BP’s

decision to terminate Ragan’s employment is supported by overwhelming evidence, largely

Ragan’s own admissions. Furthermore, BP’s decision certainly is not arbitrary or capricious.

       Ragan may not like the terms of her agreement. She may disagree with BP’s judgment

that her conduct and performance justified her termination. However, she cannot erase those

terms or substitute her judgment for BP’s. Consequently, her claims fail as a matter of law.

                                             Argument

I.     Ragan’s Claim For The RSUs Fails As A Matter Of Law

       Ragan’s claims that the forfeiture of $500,000 in RSUs constituted a breach of contract

and violated the IWPCA fail because her signed offer letter and the terms of the Share Plan,

incorporated into her offer letter, explicitly provide that she is not entitled to her unvested RSUs.

       A.      Ragan’s Claim For The RSUs Fails Under A Breach Of Contract Theory

       “Contract cases … are often prime candidates for summary judgment because contract

interpretation is a question of law.” Hanover Ins. Co. v. Northern Bldg. Co., 751 F.3d 788, 791

(7th Cir. 2014). Moreover, “[t]he terms of an agreement, if not ambiguous, should be generally



                                                  3
    Case: 1:17-cv-09208 Document #: 68 Filed: 06/27/19 Page 5 of 18 PageID #:528




enforced as they appear, and those terms will control the rights of the parties.” Bourke v. Dun &

Bradstreet Corp., 159 F.3d 1032, 1036 (7th Cir. 1998).

       1.      The Unambiguous Terms Of Ragan’s Contract Foreclose Her RSUs Claim

       Ragan’s contract claim fails because the operative documents explicitly provide that they

do not create any contractual right for any purpose. Where a document states that it does not

create any contractual rights for any plan participant, a contract claim cannot be made. Curran v.

JP Morgan Chase, N.A., 633 F. Supp. 2d 639, 644-45 (N.D. Ill. 2009) (unpaid bonus breach of

contract claim dismissed where the document at issue stated that it did not create any contractual

rights for any plan participant). BP’s Share Plan (which was incorporated into Ragan’s signed

offer letter) provides explicitly that participating in the Plan “shall not form any contractual right

for any purpose” (SOF ¶ 20). It also provides that each RSU represented a conditional

entitlement; that participation in the Plan was “at BP’s discretion”; and that the Plan was

“operated in the sole discretion of BP” (SOF ¶ 20). This pellucidly clear language establishes, as

a matter of law, that Ragan has no contractual right to her unvested RSUs.

       Even if there were a contract, there is no breach because the terms of Ragan’s signed

offer letter and the incorporated Share Plan provide that she must be employed on the vesting

date for her RSUs to vest. Ragan’s signed offer letter states: “In general, in order for the RSUs to

vest, you must be employed by BP on the vesting date,” and “all awards are subject to the terms

of the plan under which they are granted” (SOF ¶ 18). In turn, the Share Plan provides: “The

main terms and conditions for this grant or award are your continued employment with BP until

the end of the restricted period…” and “if your employment with BP ends before the vesting date

then, with the exception of certain special circumstances, you will forfeit your RSUs” (SOF ¶



                                                  4
    Case: 1:17-cv-09208 Document #: 68 Filed: 06/27/19 Page 6 of 18 PageID #:528




20)2. Further, it provides “[g]enerally, if you cease to be an employee of BP before the vesting

date then you will forfeit your RSUs” (SOF ¶ 20). Ragan’s employment with BP ended on

March 16, 2017 (SOF ¶¶ 1, 79). The RSUs were not scheduled to begin vesting until June 2017

(see SOF ¶¶ 18, 39). Therefore, Ragan is not entitled to the unvested RSUs.

       2.      The Decision To Terminate Ragan’s Employment Because Of Systemic
               Conduct And Performance Problems Is Not Arbitrary Or Capricious

       Ragan attempts to escape the Share Plan’s terms by relying on its provision that RSUs

will not be forfeited if an employee is involuntarily terminated other than due to conduct or

performance (see Dkt. 30 ¶¶ 54, 82, 111). The proper focus in this inquiry is whether BP

reasonably exercised its contractual discretion in determining that Ragan was terminated due to

her performance and conduct. McLaughlin v. Sternberg Lanterns, Inc., 917 N.E.2d 1065, 1072-

73 (Ill. App. Ct. 2009) (a party with contractual discretion must exercise that discretion

reasonably and not arbitrarily or capriciously; employer “reasonably exercised its contractual

discretion in determining that the plaintiff’s termination was for ‘substantial cause’”). In Bearden

v. Humana Health Plan. Inc., No. 92-cv-4019, 1992 WL 245604, at *4 (N.D. Ill. Sept. 23, 1992)

the court rejected the plaintiff’s claim that Humana violated an employment agreement because

Humana had no cause to fire him. Id. at *3. The court explained that the employment agreement

provided that Humana could terminate the agreement whenever, in the sole discretion of the

medical director, plaintiff failed to satisfactorily perform his contractual duties. Under that

provision, whether Humana had cause to fire the plaintiff was “irrelevant so long as it made a

cause determination and that determination was not made in bad faith.” Id.


2
       The special circumstances under the Share Plan are termination as a result of disability,
       involuntary termination of employment other than due to the employee’s conduct or
       performance, termination in the event of the employee’s death, and termination by mutual
       agreement between the employee and BP (SOF ¶ 20).


                                                  5
    Case: 1:17-cv-09208 Document #: 68 Filed: 06/27/19 Page 7 of 18 PageID #:528




        The implied covenant of good faith and fair dealing, referenced by Ragan in her First

Amended Complaint (see Dkt. 30 ¶¶ 1, 44, 61), simply requires that a party exercise discretion

reasonably and with proper motive; not arbitrarily, capriciously, or in a manner inconsistent with

the reasonable expectations of the parties. “[T]he determination as to whether an expectation is

reasonable is an objective … determination,” not a subjective one. Wilson v. Career Educ. Corp.,

844 F.3d 686, 689-91 (7th Cir. 2016) (affirming dismissal of breach of contract claim where

employer exercised discretion to terminate bonus plan before regulations prohibiting such

bonuses went into effect, thereby depriving plaintiff of bonuses that were “in the pipeline”); see

also Tatom v. Ameritech Corp., 305 F.3d 737, 745-46 (7th Cir. 2002) (affirming dismissal of

breach of contract claim where employer exercised discretion to cancel stock options of

employee who accepted job with competitor); Rakos v. SkyTel Corp., 954 F. Supp. 1234, 1239-

40 (N.D. Ill. 1996) (rejecting claim that defendant breached implied covenant of good faith and

fair dealing, where plaintiff knew the terms of the compensation plan which stated the Vice

President could determine, at his discretion, whether unique large orders represented excessive

credit in relation to the participant’s effort).

        Ragan’s employment was terminated due to her systemic conduct and performance

issues. Ragan admits that compliance is of utmost importance to BP and simultaneously admits

to continually violating BP’s compliance and other policies (SOF ¶¶ 26, 29, 41-58, 61). Among

other performance failures (see SOF ¶¶ 41-58), Ragan violated BP’s Global Trading Guidelines

by repeatedly breaching her Delegations of Authority, resulting in a Category A incident (the

most serious category at BP), and failing to check CredEx before trading with a counterparty,

resulting in a Category B incident (the second most serious incident at BP) (SOF ¶¶ 51-52, 54,

58). Ragan admits to engaging in these and all of her additional documented performance



                                                   6
    Case: 1:17-cv-09208 Document #: 68 Filed: 06/27/19 Page 8 of 18 PageID #:528




problems (see SOF ¶¶ 42-45, 48-49, 51-54, 57-58). Because of her performance problems, in

May 2016, BP revoked Ragan’s trading Delegations of Authority, removed her from her trader

position, and reassigned her to a customer origination position (SOF ¶ 59). Ragan knew that her

transfer to the origination role was not a clean start and that BP might terminate her employment

if she continued to use poor judgment (SOF ¶¶ 60-61).

       Ragan did not perform well in her origination role (SOF ¶¶ 71-72). Then, shortly after

she was moved to that role, Ragan personally invested in a company that operated in the same

small biogas market as BP, yet she did not disclose to BP that she was going to be making the

investment, an omission that reflected extremely poor judgment (SOF ¶¶ 63-67, 70). As a result

of the systemic conduct and performance issues, BP terminated Ragan’s employment in

December 2016 (SOF ¶¶ 73-78).

       This case is analytically indistinguishable from Schneider v. Gallagher Bassett Services,

Inc., No. 13-cv-6108, 2015 U.S. Dist. LEXIS 133184 (N.D. Ill. Sept. 30, 2015). In Schneider, the

plaintiff sued for breach of contract after his unexercised, vested stock options were extinguished

upon his termination for poor communication and leadership. Id. at *28. The applicable plan had

provisions similar to those in this case, and the employer also provided employees documents

stating that they would lose their stock options if terminated for cause. Id. at *3-4. In dismissing

the plaintiff’s claim, the court found that, because there was evidence supporting the employer’s

judgment regarding the plaintiff’s poor performance, the employer did not abuse its discretion

under the plan or breach any implied covenant of good faith and fair dealing. Id. at *5-6, 28-32.

       Here, the Share Plan expressly provides that ceasing to be employed before the vesting

date would generally result in forfeiture of RSUs, unless the employment termination was other

than due to conduct or performance. BP’s assessment of Ragan’s conduct and performance is



                                                  7
    Case: 1:17-cv-09208 Document #: 68 Filed: 06/27/19 Page 9 of 18 PageID #:528




supported by overwhelming evidence, especially Ragan’s own admissions (SOF ¶¶ 41-78). It

certainly is not arbitrary or capricious. For these reasons, Ragan’s claim fails. See Kalush v.

Deluxe Corp., 171 F.3d 489, 493 (7th Cir. 1999) (affirming dismissal of breach of contract claim

because plaintiff “has not persuaded [the court] that a reasonable trier of fact could conclude that

Deluxe did not terminate her for poor performance”).

       B.      Ragan’s Claim For The RSUs Fails Under The IWPCA

       The $500,000 in RSUs does not meet the definition of “compensation” under the

IWPCA. The IWPCA requires an employer to pay “the final compensation of separated

employees.” 820 ILL. COMP. STAT. 115/5. The IWPCA provides that “[p]ayments to separated

employees shall be termed ‘final compensation’ and shall be defined as wages...and any other

compensation owed the employee by the employer pursuant to an employment contract or

agreement between the 2 parties.” 820 ILL. COMP. STAT. 115/2. The Illinois Administrative Code

defines “compensation” for purposes of the IWPCA as “remuneration or compensation an

employee receives in return for services rendered to an employer.” 56 ILL. ADM. CODE tit. 56, §

300.504 (2014) (emphasis added). The $500,000 in RSUs that BP granted to Ragan does not

meet this definition because Ragan did not receive those RSUs in return for services rendered to

BP; rather, Ragan received them in connection with BP’s recruitment of her to join BP. Ragan’s

IWPCA claim related to the $500,000 in RSUs therefore fails on this basis alone.

       Additionally, a claim under the IWPCA requires an unequivocal promise. See, e.g., Hess

v. Bresney, 784 F.3d 1154, 1162 (7th Cir. 2015); McLaughlin, 917 N.E.2d at 1071. Ragan has no

evidence of an “unequivocal promise” to allow her to retain her unvested RSUs upon leaving

BP’s employment. To the contrary, her signed offer letter explicitly provides that, “[i]n general,

in order for the RSUs to vest, you must be employed by BP on the vesting date” (SOF ¶ 18).



                                                 8
   Case: 1:17-cv-09208 Document #: 68 Filed: 06/27/19 Page 10 of 18 PageID #:528




Ragan was not employed by BP on the vesting date, so her IWPCA claim fails. See Hess, 784

F.3d at 1162-63.

       Moreover, Ragan’s signed offer letter states in the paragraph related to the RSUs that “all

awards are subject to the terms of the plan under which they are granted,” and the Share Plan

provides: (1) that each RSU represented a “conditional” entitlement; (2) the main terms and

conditions for grants were continued employment with BP; (3) generally, if a participant ceased

to be employed before the vesting date they would forfeit their RSUs; (4) participation in the

Plan was “at BP’s discretion”; (5) the Plan was “operated in the sole discretion of BP”; and (6)

the benefit of participating in the Plan “shall not form any contractual right for any purpose”

(SOF ¶¶ 18, 20). These terms establish that the grant of RSUs to Ragan was conditional and

forecloses any claim that BP unequivocally promised Ragan that she could retain unvested RSUs

if her employment terminated before the vesting date. Ragan’s IWPCA claim for the $500,000 in

RSUs fails on this additional basis. See McLaughlin, 917 N.E.2d at 1071 (the IWPCA requires

employers to pay an employee only compensation that they “unequivocally promised” to pay).

       Even if there were an unequivocal promise to pay Ragan for her unvested RSUs (which

there was not), that promise would be governed by the parties’ agreement that unvested RSUs

are forfeited if the employee is terminated for conduct or performance. For the reasons already

discussed, Ragan has no evidence that BP acted in bad faith in terminating her employment.

Whether an employer reasonably exercised its contractual discretion in determining that the

termination of a plaintiff’s employment was for a disqualifying reason turns on whether anything

suggests the employer “acted in bad faith” in making that determination. McLaughlin, 917

N.E.2d at 1066, 1072-73. In McLaughlin, the applicable document provided that employees

would receive separation pay “unless the company has determined your termination is for



                                                 9
      Case: 1:17-cv-09208 Document #: 68 Filed: 06/27/19 Page 11 of 18 PageID #:528




substantial cause.” Id. at 1066. The contract language provided the employer with discretion to

determine whether the termination was for substantial cause and the plaintiff was terminated for

failure to improve his interpersonal relationships and failure to comply with a direct order from

his superior. Id. at 1072-73. The court granted summary judgment on the plaintiff’s IWPCA

claim, holding that there was nothing in the record to suggest that the employer acted in bad faith

in determining that the plaintiff’s employment was terminated for substantial cause. Id. at 1073.

It also bears mentioning that “unpaid future compensation for the remainder of a terminated

contract where there is a question as to whether the employee was terminated for cause does not

fall under the [IWPCA]’s definition of ‘final compensation.’” Majmudar v. House of Spices

(India), Inc., 1 N.E.3d 1207, 1216 (Ill. App. Ct. 2013).

II.      Ragan’s Bonus Claim Fails As A Matter Of Law

         The express terms of Ragan’s offer letter and the Bonus Plans foreclose Ragan’s claim

for the unvested portion of her 2015 bonus that was granted in RSUs.

         A.     Ragan’s Bonus Claim Fails Under A Breach Of Contract Theory

         The terms of Ragan’s signed offer letter expressly foreclose her claim that BP was

contractually required to allow her to retain the unvested portion of her 2015 bonus granted in

RSUs. Where contract language establishes that a bonus was discretionary, the plaintiff has no

enforceable contract right to the bonus. See, e.g., Lillien v. Peak6 Investments, L.P., 417 F.3d

667, 668-70 (7th Cir. 2005). Ragan’s signed offer letter included the following statements:

               “[Y]ou are eligible to earn an annual bonus in accordance with the BP Trader and
                Originator Bonus Plan.”
               “Annual bonuses … may be subject to deferral under the IST Deferred Annual
                Bonus Plan.”
               “[S]ubject to you remaining eligible to participate in the IST Trader and




                                                10
    Case: 1:17-cv-09208 Document #: 68 Filed: 06/27/19 Page 12 of 18 PageID #:528




               Originator Bonus Plan (the “Plan”), and the conditions outlined below,3 you will
               be eligible for a minimum bonus for the 2015 performance year … in the amount
               of $500,000.”
              “This potential bonus amount, which is provided at the sole discretion of BP, is
               strictly subject to the requirements of the Plan. Please note that the Plan is
               discretionary and all awards under the Plan are at the absolute discretion of BP.”
              “[Y]ou will lose your eligibility for this bonus opportunity if, in the sole
               discretion of BP, you … fail to meet BP’s expectations.”
              “BP reserves the right to make you no award or a bonus award of less than that
               stated above … if, in the absolute discretion of BP, you fail to meet the conditions
               outlined in this agreement …”

(SOF ¶ 11; emphasis added). These terms establish that Ragan’s bonus was within BP’s

discretion and is not enforceable as a breach of contract claim. See Lillien, 417 F.3d at 668-70

(rejecting claim that employer breached employment contract by firing plaintiff without giving

him a “guaranteed” bonus, reasoning that offer letter described bonus as “discretionary”).

       Ragan’s signed offer letter also notes that the Trader and Originator Bonus Plan could be

varied or withdrawn at any time (SOF ¶ 11). Where a plan contains language giving the

employer the right to modify or cancel the plan at any time, “[s]uch a statement is an effective

disclaimer to negate any possible promissory intent.” Rakos, 954 F. Supp. at 1237-38

(dismissing breach of contract claim for bonus “[b]ecause the Plan reserved for defendant the

right and discretion to cancel the Plan at any time for any reason, it did not...create an

enforceable contract right to a bonus”).

       Further, BP’s Bonus Plans provide that they are discretionary and do not create any

contractual rights (SOF ¶¶ 16-17, 20), foreclosing Ragan’s breach of contract claim. See Tatom,

305 F.3d at 742-44; see also Rakos, 954 F. Supp. at 1238 (plan which gave employer discretion

to withhold bonus resulted in plaintiff having no contractual right to bonus); Webster v. Elec.

3
       These conditions included Plaintiff’s compliance with BP’s policies and trading guidelines (SOF
       ¶ 11).


                                                 11
   Case: 1:17-cv-09208 Document #: 68 Filed: 06/27/19 Page 13 of 18 PageID #:528




Data Sys. Corp., No. 03-cv-3002, 2005 WL 1563217, at *5 (N.D. Ill. June 28, 2005) (dismissing

breach of contract claim because “by its own terms, the [bonus plan] is not an enforceable

contract. The Description provides that it is a discretionary plan[.]”).

       In Tatom, the Seventh Circuit affirmed summary judgment on a former employee’s

breach of bonus contract claim because the applicable documents did not establish a promise to

pay the bonus. 305 F.3d at 742-44. The Court of Appeals noted that although the total

compensation statement given to the plaintiff identified a target bonus, it also stated that the

bonus could be more or less than the target amount, and the compensation program booklet

stated that the employer reserved the right to decide all questions and issues arising under the

compensation program and the program did not create any contractually enforceable rights. Id. at

743. Likewise, Ragan’s signed offer letter stated that BP reserved the right to make her no award

or a bonus award of less than that stated, and the incorporated Deferred Annual Bonus (“DAB”)

Plan stated that the designated corporate officer’s decision on the interpretation of the DAB Plan

or in any dispute relating to awards would be final and conclusive and that the benefit of

participating in the DAB Plan “shall not form any contractual right for any purpose” (SOF ¶¶ 11,

14, 16-17).

       If Ragan argues she had a contract that “guaranteed” her a $500,000 bonus for 2015 (she

did not), her claim still fails because Ragan was, in fact, awarded a $500,000 bonus for 2015,

part of which she agreed could be deferred as RSUs according to BP’s Bonus Plans (SOF ¶¶ 11,

14-16, 36). Ragan forfeited the unvested RSUs pursuant to the unambiguous terms of her offer

letter and the incorporated DAB Plan, which provides that unvested RSUs will be forfeited if an

employee is terminated for conduct or performance (SOF ¶¶ 11, 16, 79). As already discussed,

BP acted reasonably and in good faith in terminating Ragan’s employment for conduct and



                                                 12
   Case: 1:17-cv-09208 Document #: 68 Filed: 06/27/19 Page 14 of 18 PageID #:528




performance. Consequently, Ragan lost her unvested RSUs. See Schneider, 2015 U.S. Dist.

LEXIS 133184, *28; Kalush, 171 F.3d at 493; Webster, 2005 WL 1563217 at *5 (“[E]ven if the

[Bonus Plan] was an enforceable contract...Defendants properly exercised their discretion to

deny Plaintiff a bonus.”); Tatom, 305 F.3d at 745 (finding that after plaintiff went to work for a

competitor, employer “was within its rights” to invoke the forfeiture provision related to his

stock options).

        B.        Ragan’s Bonus Claim Fails Under The IWPCA

        Ragan’s bonus claim fails under the IWPCA because she has no evidence of an

unequivocal promise that obligated BP to allow her to retain the unvested portion of her 2015

bonus. The right to a bonus must be “unequivocal” for it to be considered an “earned bonus”

under the IWPCA. See McLaughlin, 917 N.E.2d at 1071; see also Hess, 784 F.3d at 1162

(rejecting plaintiff’s IWPCA claim for a bonus and noting that the applicable document stated

that plaintiff “will be eligible to receive as a bonus,” reasoning that “[e]ligibility, of course, is no

guarantee” and that this did not constitute an unequivocal promise); O’Leary v. Accretive Health,

Inc., No. 09-cv-1428, 2010 U.S. Dist. LEXIS 3810, at *17-18 (N.D. Ill. Jan. 19, 2010) (granting

summary judgment on IWPCA bonus claim; plaintiff was not unequivocally promised a bonus

because offer letter stated he was eligible for a discretionary bonus).

        Regarding her bonus, Ragan’s signed offer letter uses the terms “eligible,” “conditions,”

“potential,” “strictly subject to,” “discretionary,” and “absolute discretion” (SOF ¶ 11), making

inarguable that the bonus is discretionary. Because Ragan cannot show an unequivocal promise

to receive her bonus, her IWPCA claim fails.

        Additionally, “[d]iscretionary bonuses do not entitle an employee to a bonus under the

IWPCA.” Tank v. Deutsche Telekom, AG, No. 11-cv-4619, 2013 U.S. Dist. LEXIS 56096, *29

(N.D. Ill. Apr. 19, 2013) (IWPCA claim dismissed where plan provided that bonuses were at the

                                                   13
    Case: 1:17-cv-09208 Document #: 68 Filed: 06/27/19 Page 15 of 18 PageID #:528




employer’s “sole discretion” and were not earned until paid); see also 56 ILL. ADM. CODE tit. 56,

§ 300.500 (2014) (no jurisdiction over discretionary bonuses for purposes of IWPCA). Ragan’s

signed offer letter states that her 2015 bonus “is provided at the sole discretion of BP” and that

“all awards under the [Trader and Originator Bonus] Plan are at the absolute discretion of BP.”4

The Trader and Originator Bonus Plan likewise provides that it is a “discretionary” plan, the

amount of awards are “in sole judgement and discretion of the Company,” that awards are

“purely [d]iscretionary,” and award amounts subject to the DAB Plan “are not accrued, earned or

vested unless the conditions of the [DAB] Plan are met” (SOF ¶ 15).

       To the extent Ragan had an unequivocal agreement to pay her a $500,000 bonus for 2015

(which she did not), her claim still fails because BP awarded Ragan that bonus and she agreed it

could be deferred as RSUs according to BP’s Bonus Plans (SOF ¶¶ 11, 14-16, 36). Ragan

forfeited the unvested RSUs under the unambiguous language of the applicable documents,

which provide that unvested RSUs will be forfeited if an employee is terminated for conduct or

performance (SOF ¶¶ 11, 16, 79). BP reasonably and in good faith exercised its discretion in

determining that Ragan’s conduct and performance warranted and justified her employment

termination.

       Here, Ragan’s 2015 deferred bonus is not an earned bonus because it is conditional and

dependent on a number of considerations, including that Ragan meet BP’s expectations and not

be terminated for her conduct or performance, as determined by BP in its sole discretion.

III.   Ragan’s Specific Performance Claims Fail

       Ragan brings two claims for specific performance in Counts III and IV (see Dkt. 35).

Specific performance is a remedy, not an independent cause of action. LaSalle Nat’l Bank v.

4
       In referring to Ragan’s 2015 bonus, her signed offer letter uses the terms “sole discretion” and
       “absolute discretion” no less than five times (SOF ¶ 11).


                                                   14
   Case: 1:17-cv-09208 Document #: 68 Filed: 06/27/19 Page 16 of 18 PageID #:528




Metro. Life Ins. Co., 18 F.3d 1371, 1376 (7th Cir. 1994). Moreover, “[s]pecific performance is an

exceptional remedy and is normally available only when damages constitute an inadequate

remedy.” TAS Distrib. Co. v. Cummins Engine Co., 491 F.3d 625, 637 (7th Cir. 2007); see also

Ajax Eng’g Corp. v. Sentry Ins., 491 N.E.2d 947, 950 (Ill. App. Ct. 1986). In any event, “to state

a cause of action for specific performance of a contract, it is necessary that an enforceable

contract exist.” Chicago Invest. Corp. v. Dolins, 418 N.E.2d 59, 62 (Ill. App. Ct. 1981). As

established above, no contract exists under which BP was required to allow Ragan to retain her

unvested RSUs. Ragan’s specific performance claim should be dismissed.

III.   BP Is Entitled To Summary Judgment On Its Breach Of Contract Counterclaim

       BP is entitled to summary judgment on its breach of contract counterclaim for the

$200,000 sign-on payment that BP paid to Ragan. Ragan’s signed offer letter provides: “You

agree to repay 100% of this Sign-on Payment to BP if...your employment is terminated with

cause (e.g. breaching or non-compliance with the company’s policies, guidelines, code of

conduct, or not meeting performance requirements due to misbehaviours or willful disregards of

BP rules or procedures) at any time within 24 months from the commencement date of this

employment” (SOF ¶ 23).

       The undisputed record establishes that Ragan’s employment was terminated for cause

within 24 months from the commencement of her employment. However, Ragan has not repaid

the sign-on payment (SOF ¶ 80). Accordingly, BP should be granted summary judgment on its

breach of contract counterclaim. See Viad Corp. v. Houghton, No. 08-cv-6706, 2010 U.S. Dist.

LEXIS 17447, at *19 (N.D. Ill. Feb. 26, 2010).

                                            Conclusion

       Based on the foregoing: (1) Ragan’s claims should be dismissed with prejudice; and (2)

judgment should be entered in favor of BP in the amount of $200,000 on its counterclaim.

                                                 15
   Case: 1:17-cv-09208 Document #: 68 Filed: 06/27/19 Page 17 of 18 PageID #:528




DATED: June 27, 2019                      Respectfully submitted,

                                          BP Products North America Inc. and
                                          BP America Inc.



                                          By: s/ Katherine Mendez
                                             One of Their Attorneys

Katherine F. Mendez
kmendez@seyfarth.com
Ashley K. Laken
alaken@seyfarth.com
SEYFARTH SHAW LLP
233 South Wacker Drive, Suite 8000
Chicago, Illinois 60606-6448
Telephone:     (312) 460-5000
Facsimile:     (312) 460-7000




                                        16
   Case: 1:17-cv-09208 Document #: 68 Filed: 06/27/19 Page 18 of 18 PageID #:528




                                  CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that on June 27, 2019, she caused a true and

correct copy of the foregoing DEFENDANTS’/COUNTER-PLAINTIFFS’ MEMORANDUM OF LAW IN

SUPPORT OF THEIR MOTION FOR SUMMARY JUDGMENT to be presented to the Clerk of the

Court for filing and uploading to the CM/ECF system, which will send notification of such filing

to all attorneys of record in this matter.


                                              s/ Katherine Mendez
                                                    Katherine Mendez
